Dear Mr. Manuel:
On behalf of the Chief of Police of the Town of Cottonport, you inquire (1) which official or officials may discipline municipal police officers, and (2) what procedures govern disciplinary action taken against a municipal police officer.
The Town of Cottonport is a Lawrason Act municipality, governed by the provisions of LSA-R.S. 33:361, et seq.  LSA-R.S. 33:362
authorizes the board of aldermen to discharge a police officer. Although an elected chief of police has supervision and control over department personnel, only the board of aldermen may hire and fire police personnel.  Further, only the board of aldermen is vested with the authority to take corrective or disciplinary action against a municipal police officer.
In your position as elected chief of police, you are allowed to make recommendations to the board of aldermen concerning police personnel.  LSA-R.S. 33:423 provides, in part:
     . . . In those municipalities governed by the provisions of this Part, R.S. 33:321 et seq., which have a chief of police elected by the qualified voters thereof, he shall make recommendations to the mayor and board of aldermen for appointment of police personnel, for the promotion of officers, to effect disciplinary action, and for dismissal of police personnel. . . . LSA-R.S. 33:423(A).
Accordingly, you may submit your recommendations to the board of aldermen to effect disciplinary action, but only the board of aldermen has the authority to take disciplinary action against a police officer.
Since the Town of Cottonport has a population of less than 7,000, its firemen and police officers are not governed by the fire and police civil service laws concerning discharge procedures.  LSA-R.S. 33:2531.  For this reason, discharge must conform to existing municipal law.
This office has addressed the issues raised herein before, and we enclose copies of Attorney General Opinions 93-666, 90-237, 89-91, and 87-194 for your further review.
Very truly yours,
                         RICHARD P. IEYOUB Attorney General
                         BY: KERRY L. KILPATRICK Assistant Attorney General
RPI/KLK/ 93-323